Title: To George Washington from the Earl of Buchan, 28 June 1791
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George



Sir,
Dryburgh Abbey [Scotland] June 28th 1791.

I had the Honour to receive your Excellencys letter relating to the advertisement of Dr Andersons periodical publication in the Gazette of the United States which attention to my reccomendation I feel very sensibly and return you my gratefull acknowledgment.
In the 21st No. of that literary miscellany I inserted a monitory paper respecting America which I flatter myself may if attended to on the other side of the Atlantick be productive of good consequences.
To use your own emphatic words may that Almighty Being who rules over the Universe—who presides in the Councils of Nations—and whose providential aids can supply every human defect, consecrate to the Liberties & Happiness of the American People a Government instituted by themselves for publick & private security upon the Basis of Law & equal administration of Justice preserving to every individual as much civil & political freedom as is consistent with the safety of the Nation. And may He be pleased to continue your Life and strength as long as you can be in any way usefull to your Country!
I have entrusted this sheet enclosed in a box made of the Oak that sheltered our Great Sir William Wallace after the Battle of Falkirk to Mr Robertson of Aberdeen a Painter with the hope of his having the honour of delivering it into yr hands, reccomending

him as an honest artist seeking for bread & for fame in the New World. This Box was presented to me by the Goldsmiths Company at Edinburgh, to whom feeling my own unworthiness to receive this magnificently significant present, I requested & obtained leave to make it over to the Man in the World to whom I thought it was most justly due. Into your hands I commit it requesting of you to pass it on the event of your decease to the Man in your own Country who shall appear to yr judgment to merit it best upon the same considerations that have induced me to send it to Your Excellency. I am with the highest Esteem, Sir, Yr Excellencies most Obedt & Obliged humble servt

Buchan.


I beg yr Excellency will have the goodness to send me your Portrait that I may place it among those whom I most honour. Whether Mr Robertson may be equal to the task I know not but I beg leave to reccomend him to yr countenance as he has been mentioned to me favourably by my worthy friend Professor [William] Ogilvie of Kings College Aberdeen.

